Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 4/29/21.
	Claims 1-8 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 8 of U.S. Patent No. 11,106,439 in view of Shirota (US 2011/0238957).  
Claims 1 (An offloading server) & 8 (A non-transitory computer-readable medium) of Instant Application: 
Claims 1 (A system) & 8 (A non-transitory computer-readable medium) of US Patent No. 11,106,439: 
an application code analysis section, including one or more processors, configured
to analyze a source code of an application;
an application code analysis section configured to analyze a source code of an application; 
a parallel processing designation section, including one or more processors,

a parallel processing pattern creation section, including one or more processors,
configured to exclude loop statements causing a compilation error from loop statements to be
offloaded and create a plurality of parallel processing patterns each of which specifies whether to perform parallel processing for each of the loop statements not causing a compilation error;


configured to, for each of the plurality of parallel processing patterns, compile the application according to the parallel processing pattern, deploy the compiled application to an accelerator
verification machine, and perform processing for a measurement of a performance of the



to select a parallel processing pattern with a highest processing performance as a solution from the plurality of the parallel processing patterns on the basis of a result of the measurement of the performance, and compile the application according to the parallel processing pattern with the highest processing performance to create an executable file.
an executable file creation section configured to select a parallel processing pattern with a highest processing performance as a solution from the plurality of parallel processing patterns on a basis of a result of the measurement of the performance, and compile the application according to the parallel processing pattern with the highest processing performance to create an executable file.


Claim 1 of US Patent No. 11,106,439 does not explicitly teach a data transfer designation section, including one or more processors, configured to analyze reference relationships of variables used in loop statements in the application and to make, for data that can be transferred outside a loop, data transfer designation using an explicit directive that explicitly specifies a data transfer outside the loop.  
However, Shirota teaches a data transfer designation section, including one or more processors, configured to analyze reference relationships of variables used in loop statements in the application and to make, for data that can be transferred outside a loop, data transfer 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Claim 1 of US Patent No. 11,106,439 to include a data transfer designation section, including one or more processors, configured to analyze reference relationships of variables used in loop statements in the application and to make, for data that can be transferred outside a loop, data transfer designation using an explicit directive that explicitly specifies a data transfer outside the loop using the teaching of Shirota.  The modification would be obvious because one of ordinary skill in the art would be motivated to improve speed of arithmetic processing (Shirota, par. 0006-0007).
	
Claims 5-7 of Instant Application:
Claim 2-3 & 5 of US Patent No. 11,106,439:
5. The offloading server according to claim 1, further comprising:
a storage section having a test case database storing performance test items; and
a performance measurement test extraction section, including one or more
processors, configured to, after the executable file has been deployed to an in-service
environment, extract performance test items from the test case database and conduct a
performance test.
2. The system according to claim 1, further comprising: a storage section having a test case database storing performance test items; and a performance measurement test extraction section configured to, after the executable file has been deployed to an in-service environment, extract performance test items from the test case database and conduct a performance test. 

wherein the parallel processing designation section comprises: an offload area extraction section, including one or more processors, configured to identify processing offloadable to the accelerator and extract an intermediate language according to offload processing; and

an intermediate language file output section, including one or more processors,
configured to output an intermediate language file,

wherein the performance measurement section is further configured to: deploy a
executable file derived from an intermediate language to the accelerator verification machine,
cause the accelerator verification machine to execute the deployed binary file and to perform a measurement of a performance of the deployed binary file when offloaded, and 


wherein the offload area extraction section is further configured to extract another
parallel processing pattern,

wherein the intermediate language file output section is further configured to
carry out a performance measurement for trial using an extracted intermediate language, and

wherein the executable file creation section is further configured to select a
parallel processing pattern with a highest processing performance from the plurality of parallel processing patterns created by the parallel processing pattern creation section and the another parallel processing pattern extracted by the offload area extraction section, on the basis of the result of the 
compile the application according to the parallel processing pattern with the highest processing performance to create the executable file.



an intermediate language file output section configured to output an intermediate language file, 


wherein the performance measurement section is further configured to: deploy an executable binary file derived from an intermediate language to the accelerator verification machine; 
cause the accelerator verification machine to execute the deployed binary file and to perform a measurement of a performance of the deployed binary file when offloaded; and acquire a result of the measurement of the 

wherein the offload area extraction section is further configured to extract another parallel processing pattern, 

wherein the intermediate language file output section is further configured to carry out a performance measurement for trial using an extracted intermediate language, and 

wherein the executable file creation section is further configured to select a parallel processing pattern with a highest processing performance from the plurality of parallel processing patterns created by the parallel processing pattern creation section and the other parallel processing pattern extracted by the offload area extraction section, on the basis of the result of the performance measurement repeated for a predetermined 

wherein the parallel processing designation section is further configured to regard, in
accordance with a genetic algorithm, a number of the loop statements not causing a compilation error as a gene length,

wherein the parallel processing pattern creation section is further configured to prepare gene patterns for current-generation individuals whose number is specified, wherein each of the gene patterns has elements whose value is randomly assigned a value of 1 or O and application/non-application of accelerator processing is mapped to the value in such a way that

processing is assigned either the opposite 0 or 1,

wherein the performance measurement section is further configured to perform a
performance measurement process comprising: for each of the current-generation individuals, compiling an application code in which directives specifying application of parallel processing by the accelerator are described, deploying the compiled code to the
accelerator verification machine, and performing processing for the measurement of the performance of the individual on the accelerator verification machine,
wherein the performance measurement section is further configured to perform recombination process comprising: after the
measurement of the performance has been completed for all the current-generation individuals,

requires less processing time period is regarded as having a higher degree of adaptability, selecting one or more individuals each having a degree of adaptability higher than a predetermined value from all the individuals as individuals with high performances, and 

creating a specified number of next-generation individuals by performing crossover and mutation processes on the selected one or more individuals, 

wherein the performance measurement section is further configured to repeat the recombination process and the performance measurement process for a specified number of generations using the next-generation individuals as the current-generation individuals, and


recombination process and the performance measurement process have been completed for the specified number of generations, select a parallel processing pattern corresponding to an individual with a highest performance as the solution.


wherein the parallel processing pattern creation section is further configured to prepare gene patterns for current-generation individuals whose number is specified, wherein each of the gene patterns has elements whose value is randomly assigned a value of 1 or 0 and application/non-application of accelerator processing is mapped to the value in such a way that 


wherein the performance measurement section is further configured to perform a performance measurement process comprising: for each of the current-generation individuals, compiling an application code in which directives specifying application of parallel processing by the accelerator are described, deploying the compiled application code to the accelerator verification machine, and performing processing for the measurement of the performance of the individual on the accelerator verification machine, wherein the performance measurement section is further configured to perform a recombination process comprising: after the measurement of the performance has been completed for all the current-generation individuals, 




creating a specified number of next-generation individuals by performing crossover and mutation processes on the selected one or more individuals, 

wherein the performance measurement section is further configured to repeat the recombination process and the performance measurement process for a specified number of generations using the next-generation individuals as the current-generation individuals, and 
. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a limitation “an application” on line 4, which renders the claim indefinite because it is unclear whether the application is referring to the application on line 2 of the claim 
Claims 2-7 are rejected for dependency upon rejected base claim 1 above.

	Claim 1 recites the limitations “loop statements” on line 14 twice, which renders the claim indefinite because it is unclear whether the limitations loop statements on line 14 refers to the loop statements on line 6 or to another loop statements.  Therefore, the two limitations “loop statements” on line 14 are interpreted as “the loop statements”.
	Claims 2-7 are rejected for dependency upon rejected base claim 1 above.

	Claim 1 recites the limitation “a compilation error” on line 16, which renders the claim indefinite because it is unclear whether the compilation error on line 16 refers to the compilation error on line 14 or to another compilation error.  Therefore, the limitation “a compilation error” on line 16 is interpreted as “the compilation error”. 
	Claims 2-7 are rejected for dependency upon rejected base claim 1 above.

Claim 1 recites the limitation "the basis" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “basis”.
Claims 2-7 are rejected for dependency upon rejected base claim 1 above.

Claim 8 recites the limitation "the offloading server" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “an offloading server”.

Claim 8 recites a limitation “an application” on line 6, which renders the claim indefinite because it is unclear whether the application is referring to the application on line 3 of the claim or to another application.  Therefore, the limitation “an application” on line 6 is interpreted as “the application”.

Claim 8 recites the limitations “loop statements” on line 16 twice, which renders the claim indefinite because it is unclear whether the limitations loop statements on line 16 refers to the loop statements on line 8 or to another loop statements.  Therefore, the two limitations “loop statements” on line 16 are interpreted as “the loop statements”.

Claim 8 recites the limitation “a compilation error” on line 18, which renders the claim indefinite because it is unclear whether the compilation error on line 18 refers to the compilation error on line 16 or to another compilation error.  Therefore, the limitation “a compilation error” on line 18 is interpreted as “the compilation error”.

Claim 8 recites the limitation "the basis" in line 26.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “basis”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 recites “An offloading server” which fails to fall within a statutory category because claim 1 is clearly is not a process or an apparatus or an article of manufacture or a composition of matter.  It appears to fail to fall within a statutory category and thus non-statutory.
Claims 2-7 are rejected for failing to cure the deficiencies of the above rejected non-statutory claim 1.
 
Allowable Subject Matter
Claims 1-8 are rejected under 35 USC 112 and/or 35 USC 101 and/or double patenting, but would be allowable if 35 USC 112 and/or 35 USC 101 and/or double patenting rejections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, a parallel processing pattern creation section, including one or more processors, configured to exclude loop statements causing a compilation error from loop statements to be offloaded and create a plurality of parallel processing patterns each of which specifies whether to perform parallel processing for each of the loop statements not causing a compilation error; a performance measurement section, including one or more processors, configured to, for each of the plurality of parallel processing patterns, compile the application according to the parallel processing pattern, deploy the compiled application to an accelerator . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shirota (US 2011/0238957) teaches a method for conversion of software programs.
Miyamoto (US 2015/0205643) teaches a method for converting a partial program into a parallel program.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196